FILED IN
                                                   oF APPEALS
                                            •cOUBT <

•
                                                   ^C-
                                           CHBISTOP,'^' f
                                           cleb*
    jTt- Jjj£ rtstf. nf -nfr- Qat££ •'



    j(itg "To Q)uTtM0g lb ftf/fofll mt/ AAS6 . X KvolJ %X
    jm* S /v&*rsA Xr^mminf gs>\$. fluo mnuju> Urn


                                         UtolE Vau

* 1                                       /^^^rfe^
                                             ^>\&WP                 in
                 i'O
                 U)
                 o
                 w
                 M
                 o
                 o
                 r-
                 r-




^
Y*



            16

 \£ oo e
    O   o   V)

        T|
(***